  Case 16-34776         Doc 81     Filed 06/22/20 Entered 06/22/20 12:29:25               Desc Main
                                     Document     Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION CHICAGO

 In Re:                                             Case No. 16-34776

 Sharon E Halfpenny
                                                    Chapter 13

 Debtor.                                            Hon. Judge Deborah L. Thorne

  RESPONSE TO OBJECTION TO NOTICE OF MORTGAGE PAYMENT CHANGE
                             (DOC. 80)

          U.S. BANK TRUST NATIONAL ASSOCIATION, AS TRUSTEE OF THE IGLOO

SERIES IV TRUST BY ITS SERVICER SN SERVICING CORPORATION (“Creditor”), by

and through their undersigned counsel, hereby files this response to the Debtor’s Objection to

Notice of Mortgage Payment Change.

          Creditor began servicing this loan on December 20, 2019. Creditor’s system notes

indicate that Creditor spoke directly with Debtor Counsel as early as January 18, 2019, and that

Debtor Counsel was aware that any insurance information needed to go to Creditor.

          On February 20, 2020, Creditor also filed its Transfer of Claim indicating that SN

Servicing Corporation was the new loan servicer.




 01/18/2020       snt the auth to be scanned and updated contacts
                  From: Joseph Davidson
                  Sent: Monday, January 6, 2020 1:32 PM
                  To: Watson, Kathy
                  Cc: Mohammed Badwan
                  Subject: RE: Halfpenny


                  Good Afternoon Kathy:

                  Pleasure speaking this afternoon. As discussed, attached, please find
  Case 16-34776        Doc 81     Filed 06/22/20 Entered 06/22/20 12:29:25             Desc Main
                                    Document     Page 2 of 3



                authorization to send Mortgage Statements and other correspondence directly to
                Mr. and Mrs. Halfpenny. Please feel free to contact me directly with your additional
                concerns or questions. Have a wonderful afternoon.

                Regards,

                Joseph S. Davidson
                Attorney
                ATLAS CONSUMER LAW, A DIVISION OF SULAIMAN LAW GROUP, LTD.
                2500 South Highland Avenue, Suite 200
                Lombard, Illinois 60148
                D: +1 630-581-5450
                F: +1 630-575-8188
 03/25/2020     From: Her, Phoua
                Sent: Wednesday, March 25, 2020 2:35 PM
                To: 'Yasmeen.Nofal@il.cslegal.com'
                Subject: FW: Codilis & Associates, P.C. (IL) FOLLOW-UP***1098 IRS interest
                needed*** Halfpenny, Sharon
                Importance: High

                Hi Yasmeen,

                The account number for this case is

                I attached the 1098 from prior servicer.
                This account transferred to SN Servicing Corp on 12/20/2019-
                If the borrower paid less than $500 in interest- we do not generate a 1098 for the
                year.
                We did not generate a 1098 for them.

                Let me know if you have any other questions.

From: Viale, Angela
Sent: Wednesday, March 25, 2020 3:29 PM
To: 'Yasmeen.Nofal@il.cslegal.com'
Cc: Her, Phoua
Subject: RE: Codilis & Associates, P.C. (IL) FOLLOW-UP***1098 IRS interest needed*** Halfpenny,
Sharon

Hello,

We boarded this loan on 12/20/2019

The debtor should be able to get their 1098 form from the Prior Servicer however, I did find the
attached that was forwarded from Mr Coope
  Case 16-34776       Doc 81     Filed 06/22/20 Entered 06/22/20 12:29:25            Desc Main
                                   Document     Page 3 of 3



       WHEREFORE, Creditor and/or its assigns prays this Court overrule the Debtor’s

Objection to Notice of Mortgage Payment Change, and for such other and further relief as this

Court may deem just and proper.

                                                  Respectfully Submitted,

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Sottile & Barile, Attorneys at Law
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
                                                  Attorney for Creditor




                                CERTIFICATE OF SERVICE

The undersigned, an attorney, hereby certifies that I have served a copy of this Response upon the
above-named parties by electronic filing or, as noted below, by placing same in a properly
addressed and sealed envelope, postage prepaid, and depositing it in the United States Mail at
394 Wards Corner Rd., Suite 180, Loveland, OH 45140 on June 22, 2020, before the hour of
5:00 p.m.

       Joseph S Davidson, Debtor’s Counsel at jdavidson@sulaimanlaw.com

       Marilyn O. Marshall, Trustee at courtdocs@chi13.com

       Patrick S Layng, U.S. Trustee at USTPRegion11.ES.ECF@usdoj.gov

       Sharon E Halfpenny, P.O. Box 289, Amboy, IL 61310

                                                  /s/ Jon J. Lieberman
                                                  Jon J. Lieberman (OH 0058394)
                                                  Attorney for Creditor
